Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
September 4, 2018, by and among (i) DOTA Holdings Limited, a Cayman Island
corporation, which will be known after the consummation of the transactions
contemplated by the Business Combination Agreement (as defined below) as
“Reebonz Holding Limited” (including any successor entity thereto “Pubco”), (ii)
Draper Oakwood Investments, LLC, a Delaware limited liability company, in the
capacity under the Business Combination Agreement as the Purchaser
Representative (including any successor Purchaser Representative appointed in
accordance therewith, the “Purchaser Representative”), and (iii) the undersigned
parties listed as Investors on Exhibit A hereto (each, an “Investor” and
collectively, the “Investors”). Any capitalized term used but not defined in
this Agreement will have the meaning ascribed to such term in the Business
Combination Agreement.

 

WHEREAS, on or about the date hereof, (i) Pubco, (ii) Draper Oakwood Technology
Acquisition, Inc., a Delaware corporation (“Purchaser”), (iii) DOTA Merger
Subsidiary Inc., a Delaware corporation and a wholly-owned subsidiary of Pubco
(“Merger Sub”), (iv) the Purchaser Representative, (v) Reebonz Limited, a
Singapore corporation (the “Company”), and (vi) each of the holders of the
Company Shares named as Sellers therein (the “Sellers”), are entering into that
certain Business Combination Agreement (as amended from time to time in
accordance with the terms thereof, the “Business Combination Agreement”),
pursuant to which, subject to the terms and conditions thereof, among other
matters, (a) Purchaser will merge with and into Merger Sub, with Purchaser
continuing as the surviving entity and a wholly-owned subsidiary of Pubco, and
with holders of Purchaser’s securities receiving substantially equivalent
securities of Pubco, and (b) Pubco will (i) acquire all of the issued and
outstanding Company Shares from the Sellers in exchange for the Exchange Shares
(and potentially the Earnout Shares if earned in accordance with terms thereof),
subject to the deduction and holdback of the Holdback Shares in accordance with
the terms and conditions of the Business Combination Agreement, with the Company
becoming a wholly-owned subsidiary of Pubco, and (ii) assume the Company’s
outstanding options, warrants and other Company Convertible Securities (with
equitable adjustments to the number and exercise price of such assumed Company
Convertible Securities) with the result that such assumed Company Convertible
Securities shall be exercisable into ordinary shares of Pubco;

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Business Combination Agreement, Pubco, the Purchaser Representative and each
Investor are also entering into Lock-Up Agreements (as amended from time to time
in accordance with the terms thereof, the “Lock-Up Agreements”), pursuant to
which each Investor has agreed not to transfer its Exchange Shares for a lock-up
period of one (1) year after the Closing Date (as defined below) (subject to
earlier release upon certain events) or to transfer their rights to the Holdback
Shares until such shares are issued in accordance with the Business Combination
Agreement; and

 

WHEREAS, the parties desire to enter into this Agreement to provide the
Investors with certain rights relating to the registration of the Exchange
Shares and the Earnout Shares;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.  DEFINITIONS. The following capitalized terms used herein have the following
meanings:

 

“Agreement” means this Agreement, as amended, restated, supplemented, or
otherwise modified from time to time.

 

 1 

 

 

“Business Combination Agreement” is defined in the recitals to this Agreement.

 

“Company” is defined in the recitals to this Agreement.

 

“Demand Registration” is defined in Section 2.1.1.

 

“Demanding Holder” is defined in Section 2.1.1.

 

“Dispute” is defined in Section 6.10.

 

“Form S-3” is defined in Section 2.3.

 

“Founder Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of September 14, 2017, between Purchaser and the investors
named therein, as it is to be amended at or prior to the Closing by the First
Amendment to Registration Rights Agreement, and as it may be further amended in
accordance with the terms thereof.

 

“Founder Securities” means those securities included in the definition of
“Registrable Security” specified in the Founder Registration Rights Agreement.

 

“Indemnified Party” is defined in Section 4.3.

 

“Indemnifying Party” is defined in Section 4.3.

 

“Investor(s)” is defined in the preamble to this Agreement, and include any
transferee of the Registrable Securities (so long as they remain Registrable
Securities) of an Investor permitted under this Agreement and such Investor’s
Lock-Up Agreement.

 

“Investor Indemnified Party” is defined in Section 4.1.

 

“Lock-Up Agreements” is defined in the recitals to this Agreement.

 

“Maximum Number of Shares” is defined in Section 2.1.4.

 

“Piggy-Back Registration” is defined in Section 2.2.1.

 

“Pro Rata” is defined in Section 2.1.4.

 

“Proceeding” is defined in Section 6.11.

 

“Pubco” is defined in the preamble to this Agreement, and shall include Pubco’s
successors by merger, acquisition, reorganization or otherwise.

 

“Purchaser” is defined in the recitals to this Agreement.

 

“Purchaser Representative” is defined in the preamble to this Agreement.

 

“Register,” “Registered” and “Registration” mean a registration effected by
preparing and filing a registration statement or similar document in compliance
with the requirements of the Securities Act, and the applicable rules and
regulations promulgated thereunder, and such registration statement becoming
effective.

 

 2 

 

 

“Registrable Securities” means all of the Exchange Shares, including any to be
issued after the Closing either as Holdback Shares in accordance with Section
2.3 of the Business Combination or pursuant to Section 2.7 of the Business
Combination Agreement, and any Earnout Shares. Registrable Securities include
any warrants, share capital or other securities of Pubco issued as a dividend or
other distribution with respect to or in exchange for or in replacement of such
Exchange Shares or Earnout Shares. As to any particular Registrable Securities,
such securities shall cease to be Registrable Securities when: (a) a
Registration Statement with respect to the sale of such securities shall have
become effective under the Securities Act and such securities shall have been
sold, transferred, disposed of or exchanged in accordance with such Registration
Statement; (b) such securities shall have been otherwise transferred, new
certificates for them not bearing a legend restricting further transfer shall
have been delivered by Pubco and subsequent public distribution of them shall
not require registration under the Securities Act; (c) such securities shall
have ceased to be outstanding or (d) the Registrable Securities are freely
saleable under Rule 144 without volume limitations. Notwithstanding anything to
the contrary contained herein, a Person shall be deemed to be an “Investor
holding Registrable Securities” under this Agreement only if they are an
Investor or a transferee of the Registrable Securities (so long as they remain
Registrable Securities) of any Investor permitted under this Agreement and the
applicable Lock-Up Agreement.

 

“Registration Statement” means a registration statement filed by Pubco with the
SEC in compliance with the Securities Act and the rules and regulations
promulgated thereunder for a public offering and sale of equity securities, or
securities or other obligations exercisable or exchangeable for, or convertible
into, equity securities (other than a registration statement on Form S-4 or Form
S-8, or their successors, or any registration statement covering only securities
proposed to be issued in exchange for securities or assets of another entity).

 

“Resolution Period” is defined in Section 6.10.

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Sellers” is defined in the recitals to this Agreement.

 

“Specified Courts” is defined in Section 6.11.

 

“Underwriter” means a securities dealer who purchases any Registrable Securities
as principal in an underwritten offering and not as part of such dealer’s
market-making activities.

 

“UPO Securities” means the Pubco Ordinary Shares or other securities issuable
and registrable pursuant to the terms of the Pubco UPO.

 

2.  REGISTRATION RIGHTS.

 

2.1  Demand Registration.

 

2.1.1  Request for Registration. Subject to Section 2.4, at any time and from
time to time after the Closing Date, Investors holding a majority-in-interest of
Registrable Securities then issued and outstanding may make a written demand for
registration under the Securities Act of all or part of their Registrable
Securities (a “Demand Registration”). Any demand for a Demand Registration shall
specify the number of Registrable Securities proposed to be sold and the
intended method(s) of distribution thereof. Within thirty (30) days following
receipt of any request for a Demand Registration, Pubco will notify all other
Investors holding Registrable Securities of the demand, and each Investor
holding Registrable Securities who wishes to include all or a portion of such
Investor’s Registrable Securities in the Demand Registration (each such Investor
including shares of Registrable Securities in such registration, a “Demanding
Holder”) shall so notify Pubco within fifteen (15) days after the receipt by the
Investor of the notice from Pubco. Upon any such request, the Demanding Holders
shall be entitled to have their Registrable Securities included in the Demand
Registration, subject to Section 2.1.4 and the provisos set forth in Section
3.1.1. Pubco shall not be obligated to effect more than an aggregate of three
(3) Demand Registrations under this Section 2.1.1 in respect of all Registrable
Securities. Notwithstanding anything in this Section 2 to the contrary, Pubco
shall not be obligated to effect a Demand Registration, (i) if a Piggy-Back
Registration had been available to the Demanding Holder(s) within the one
hundred twenty (120) days preceding the date of request for the Demand
Registration, (ii) within sixty (60) days after the effective date of a previous
registration effected with respect to the Registrable Securities pursuant this
Section 2.1 or (iii) during any period (not to exceed one hundred eighty (180)
days) following the closing of the completion of an offering of securities by
Pubco if such Demand Registration would cause Pubco to breach a “lock-up” or
similar provision contained in the underwriting agreement for such offering.

 

 3 

 

 

2.1.2  Effective Registration. A registration will not count as a Demand
Registration until the Registration Statement filed with the SEC with respect to
such Demand Registration has been declared effective and Pubco has complied with
all of its obligations under this Agreement with respect thereto; provided,
however, that if, after such Registration Statement has been declared effective,
the offering of Registrable Securities pursuant to a Demand Registration is
interfered with by any stop order or injunction of the SEC or any other
governmental agency or court, the Registration Statement with respect to such
Demand Registration will be deemed not to have been declared effective, unless
and until, (i) such stop order or injunction is removed, rescinded or otherwise
terminated, and (ii) a majority-in-interest of the Demanding Holders thereafter
elect to continue the offering; provided, further, that Pubco shall not be
obligated to file a second Registration Statement until a Registration Statement
that has been filed is counted as a Demand Registration or is terminated.

 

2.1.3  Underwritten Offering. If a majority-in-interest of the Demanding Holders
so elect and advise Pubco as part of their written demand for a Demand
Registration, the offering of such Registrable Securities pursuant to such
Demand Registration shall be in the form of an underwritten offering. In such
event, the right of any Demanding Holder to include its Registrable Securities
in such registration shall be conditioned upon such Demanding Holder’s
participation in such underwriting and the inclusion of such Demanding Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Demanding Holders proposing to distribute their Registrable Securities through
such underwriting shall enter into an underwriting agreement in customary form
with the Underwriter or Underwriters selected for such underwriting by a
majority-in-interest of the Investors initiating the Demand Registration.

 

2.1.4  Reduction of Offering. If the managing Underwriter or Underwriters for a
Demand Registration that is to be an underwritten offering advises Pubco and the
Demanding Holders in writing that the dollar amount or number of Registrable
Securities which the Demanding Holders desire to sell, taken together with all
other Pubco Ordinary Shares or other securities which Pubco desires to sell and
the Pubco Ordinary Shares or other securities, if any, as to which registration
by Pubco has been requested pursuant to written contractual piggy-back
registration rights held by other security holders of Pubco who desire to sell,
exceeds the maximum dollar amount or maximum number of shares that can be sold
in such offering without adversely affecting the proposed offering price, the
timing, the distribution method, or the probability of success of such offering
(such maximum dollar amount or maximum number of shares, as applicable, the
“Maximum Number of Shares”), then Pubco shall include in such registration: (i)
first, the Registrable Securities as to which Demand Registration has been
requested by the Demanding Holders and the Founder Securities and UPO Securities
for the account of any Persons who have exercised demand registration rights
pursuant to the Founder Registration Rights Agreement and the Pubco UPO,
respectively, during the period under which the Demand Registration hereunder is
ongoing (all pro rata in accordance with the number of securities that each
applicable Person has requested be included in such registration, regardless of
the number of securities held by each such Person (such proportion is referred
to herein as “Pro Rata”)) that can be sold without exceeding the Maximum Number
of Shares; (ii) second, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clause (i), the Pubco Ordinary Shares or other
securities that Pubco desires to sell that can be sold without exceeding the
Maximum Number of Shares; and (iii) third, to the extent that the Maximum Number
of Shares has not been reached under the foregoing clauses (i) and (ii), the
Pubco Ordinary Shares or other securities for the account of other Persons that
Pubco is obligated to register pursuant to written contractual arrangements with
such Persons and that can be sold without exceeding the Maximum Number of
Shares. In the event that Pubco securities that are convertible into Pubco
Ordinary Shares are included in the offering, the calculations under this
Section 2.1.4 shall include such Pubco securities on an as-converted to Pubco
Common Share basis.

 

 4 

 

 

2.1.5  Withdrawal. If a majority-in-interest of the Demanding Holders disapprove
of the terms of any underwriting or are not entitled to include all of their
Registrable Securities in any offering, such majority-in-interest of the
Demanding Holders may elect to withdraw from such offering by giving written
notice to Pubco and the Underwriter or Underwriters of their request to withdraw
prior to the effectiveness of the Registration Statement filed with the SEC with
respect to such Demand Registration. If the majority-in-interest of the
Demanding Holders withdraws from a proposed offering relating to a Demand
Registration in such event, then such registration shall not count as a Demand
Registration provided for in Section 2.1.

 

2.2  Piggy-Back Registration.

 

2.2.1  Piggy-Back Rights. Subject to Section 2.4, if at any time after the
Closing Date Pubco proposes to file a Registration Statement under the
Securities Act with respect to an offering of equity securities, or securities
or other obligations exercisable or exchangeable for, or convertible into,
equity securities, by Pubco for its own account or for security holders of Pubco
for their account (or by Pubco and by security holders of Pubco including
pursuant to Section 2.1), other than a Registration Statement (i) filed in
connection with any employee share option or other benefit plan, (ii) for an
exchange offer or offering of securities solely to Pubco’s existing
shareholders, (iii) for an offering of debt that is convertible into equity
securities of Pubco or (iv) for a dividend reinvestment plan, then Pubco shall
(x) give written notice of such proposed filing to Investors holding Registrable
Securities as soon as practicable but in no event less than ten (10) days before
the anticipated filing date, which notice shall describe the amount and type of
securities to be included in such offering, the intended method(s) of
distribution, and the name of the proposed managing Underwriter or Underwriters,
if any, of the offering, and (y) offer to Investors holding Registrable
Securities in such notice the opportunity to register the sale of such number of
Registrable Securities as such Investors may request in writing within five (5)
days following receipt of such notice (a “Piggy-Back Registration”). To the
extent permitted by applicable securities laws with respect to such registration
by Pubco or another demanding shareholder, Pubco shall cause such Registrable
Securities to be included in such registration and shall use its best efforts to
cause the managing Underwriter or Underwriters of a proposed underwritten
offering to permit the Registrable Securities requested to be included in a
Piggy-Back Registration on the same terms and conditions as any similar
securities of Pubco and to permit the sale or other disposition of such
Registrable Securities in accordance with the intended method(s) of distribution
thereof. All Investors holding Registrable Securities proposing to distribute
their securities through a Piggy-Back Registration that involves an Underwriter
or Underwriters shall enter into an underwriting agreement in customary form
with the Underwriter or Underwriters selected for such Piggy-Back Registration.

 

 5 

 

 

2.2.2  Reduction of Offering. If the managing Underwriter or Underwriters for a
Piggy-Back Registration that is to be an underwritten offering advises Pubco and
Investors holding Registrable Securities proposing to distribute their
Registrable Securities through such Piggy-Back Registration in writing that the
dollar amount or number of Pubco Ordinary Shares or other Pubco securities which
Pubco desires to sell, taken together with the Pubco Ordinary Shares or other
Pubco securities, if any, as to which registration has been demanded pursuant to
written contractual arrangements with Persons other than the Investors
hereunder, the Registrable Securities as to which registration has been
requested under this Section 2.2, and the Pubco Ordinary Shares or other Pubco
securities, if any, as to which registration has been requested pursuant to the
written contractual piggy-back registration rights of other security holders of
Pubco, exceeds the Maximum Number of Shares, then Pubco shall include in any
such registration:

 

(a)  If the registration is undertaken for Pubco’s account: (i) first, the Pubco
Ordinary Shares or other securities that Pubco desires to sell that can be sold
without exceeding the Maximum Number of Shares; (ii) second, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clause
(i), (A) the Pubco Ordinary Shares or other securities, if any, comprised of
Founder Securities or UPO Securities, as to which registration has been
requested pursuant to the applicable written contractual piggy-back registration
rights of such security holders under the Founder Registration Rights Agreement
and the Pubco UPO, respectively, and (B) the Registrable Securities of Investors
as to which registration has been requested pursuant to this Section 2.2, Pro
Rata collectively among such security holders and Investors based on the number
of securities requested by such security holders and Investors to be included in
such registration, that can be sold without exceeding the Maximum Number of
Shares; and (iii) third, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (i) and (ii), the Pubco Ordinary Shares
or other securities for the account of other Persons that Pubco is obligated to
register pursuant to written contractual arrangements with such Persons and that
can be sold without exceeding the Maximum Number of Shares;

 

(b)  If the registration is a “demand” registration undertaken at the demand of
holders of UPO Securities, (i) first, the UPO Securities for the account of the
demanding holders, Pro Rata among such holders based on the number of UPO
Securities requested by such holders to be included in such registration, that
can be sold without exceeding the Maximum Number of Shares; (ii) second, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clause (i), the Pubco Ordinary Shares or other securities that Pubco
desires to sell that can be sold without exceeding the Maximum Number of Shares;
(iii) third, to the extent that the Maximum Number of Shares has not been
reached under the foregoing clauses (i) and (ii), (A) the Pubco Ordinary Shares
or other securities, if any, comprised of Founder Securities, as to which
registration has been requested pursuant to the applicable written contractual
piggy-back registration rights of such security holders under the Founder
Registration Rights Agreement and (B) the Registrable Securities of Investors as
to which registration has been requested pursuant to this Section 2.2, Pro Rata
collectively among such security holders and Investors based on the number of
securities requested by such security holders and Investors to be included in
such registration, that can be sold without exceeding the Maximum Number of
Shares; and (iv) fourth, to the extent that the Maximum Number of Shares has not
been reached under the foregoing clauses (i), (ii) and (iii), the Pubco Ordinary
Shares or other securities for the account of other Persons that Pubco is
obligated to register pursuant to written contractual arrangements with such
Persons and that can be sold without exceeding the Maximum Number of Shares;

 

 6 

 

 

(c)  If the registration is a “demand” registration undertaken at the demand of
holders of Founder Securities under the Founder Registration Rights Agreement,
(i) first, the Founder Securities for the account of the demanding holders, Pro
Rata among such holders based on the number of Founder Securities requested by
such holders to be included in such registration, that can be sold without
exceeding the Maximum Number of Shares; (ii) second, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clause (i),
the Pubco Ordinary Shares or other securities that Pubco desires to sell that
can be sold without exceeding the Maximum Number of Shares; (iii) third, to the
extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (i) and (ii), (A) the Pubco Ordinary Shares or other
securities, if any, comprised of UPO Securities, as to which registration has
been requested pursuant to the applicable written contractual piggy-back
registration rights of such security holders under the Pubco UPO and (B) the
Registrable Securities of Investors as to which registration has been requested
pursuant to this Section 2.2, Pro Rata collectively among such security holders
and Investors based on the number of securities requested by such security
holders and Investors to be included in such registration, that can be sold
without exceeding the Maximum Number of Shares; and (iv) fourth, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (i), (ii) and (iii), the Pubco Ordinary Shares or other securities for
the account of other Persons that Pubco is obligated to register pursuant to
written contractual arrangements with such Persons and that can be sold without
exceeding the Maximum Number of Shares; and

 

(d)  If the registration is a “demand” registration undertaken at the demand of
Persons other than Investors holding Registrable Securities or the holders of
Founder Securities or UPO Securities, (i) first, the Pubco Ordinary Shares or
other securities for the account of such demanding Persons that can be sold
without exceeding the Maximum Number of Shares; (ii) second, to the extent that
the Maximum Number of Shares has not been reached under the foregoing clause
(i), the Pubco Ordinary Shares or other securities that Pubco desires to sell
that can be sold without exceeding the Maximum Number of Shares; (iii) third, to
the extent that the Maximum Number of Shares has not been reached under the
foregoing clauses (i) and (ii), (A) the Pubco Ordinary Shares or other
securities, if any, comprised of Founder Securities or UPO Securities, as to
which registration has been requested pursuant to the applicable written
contractual piggy-back registration rights of such security holders under the
Founder Registration Rights Agreement and Pubco UPO, respectively, and (B) the
Registrable Securities of Investors as to which registration has been requested
pursuant to this Section 2.2, Pro Rata collectively among such security holders
and Investors based on the number of securities requested by such security
holders and Investors to be included in such registration, that can be sold
without exceeding the Maximum Number of Shares; and (iv) fourth, to the extent
that the Maximum Number of Shares has not been reached under the foregoing
clauses (i), (ii) and (iii), the Pubco Ordinary Shares or other securities for
the account of other Persons that Pubco is obligated to register pursuant to
written contractual arrangements with such Persons and that can be sold without
exceeding the Maximum Number of Shares.

 

In the event that Pubco securities that are convertible into Pubco Ordinary
Shares are included in the offering, the calculations under this Section 2.2.2
shall include such Pubco securities on an as-converted to Pubco Common Share
basis. Notwithstanding anything to the contrary above, to the extent that the
registration of the Investor’s Registrable Securities would prevent Pubco or the
demanding shareholders from effecting such registration and offering, the
Investors shall not be permitted to exercise PiggyBack Registration rights with
respect to such registration and offering.

 

2.2.3  Withdrawal. Any Investor holding Registrable Securities may elect to
withdraw such Investor’s request for inclusion of Registrable Securities in any
Piggy-Back Registration by giving written notice to Pubco of such request to
withdraw prior to the effectiveness of the Registration Statement. Pubco
(whether on its own determination or as the result of a withdrawal by Persons
making a demand pursuant to written contractual obligations) may withdraw a
Registration Statement at any time prior to the effectiveness of such
Registration Statement without any liability to the applicable Investor, subject
to the next sentence and the provisions of Section 4. Notwithstanding any such
withdrawal, Pubco shall pay all expenses incurred in connection with such
Piggy-Back Registration as provided in Section 3.3 by Investors holding
Registrable Securities that requested to have their Registrable Securities
included in such Piggy-Back Registration.

 

 7 

 

 

2.3  Registrations on Form S-3. After the Closing Date, subject to Section 2.4,
Investors holding Registrable Securities may at any time and from time to time,
request in writing that Pubco register the resale of any or all of such
Registrable Securities on Form S-3 or any similar short-form registration which
may be available at such time (“Form S-3”); provided, however, that Pubco shall
not be obligated to effect such request through an underwritten offering. Upon
receipt of such written request, Pubco will promptly give written notice of the
proposed registration to all other Investors holding Registrable Securities,
and, as soon as practicable thereafter, effect the registration of all or such
portion of such Investors’ Registrable Securities as are specified in such
request, together with all or such portion of the Registrable Securities, if
any, of any other Investors joining in such request as are specified in a
written request given within fifteen (15) days after receipt of such written
notice from Pubco; provided, however, that Pubco shall not be obligated to
effect any such registration pursuant to this Section 2.3: (i) if Form S-3 is
not available to Pubco for such resale offering; or (ii) if Investors holding
Registrable Securities, together with the holders of any other securities of
Pubco entitled to inclusion in such registration, propose to sell Registrable
Securities and such other securities (if any) at any aggregate price to the
public of less than $1,000,000. Registrations effected pursuant to this Section
2.3 shall not be counted as Demand Registrations effected pursuant to Section
2.1.

 

2.4  Restriction of Offerings. Notwithstanding anything to the contrary
contained in this Agreement, the Investors shall not be entitled to request, and
Pubco shall not be obligated to effect, or to take any action to effect, any
registration (including any Demand Registration or Piggy-Back Registration)
pursuant to this Section 2 with respect to any Registrable Securities during the
Lock-Up Period (as such term is defined in such Investor’s Lock-Up Agreement) or
any Holdback Shares until they have been issued by Pubco in accordance with the
Business Combination Agreement.

 

3.  REGISTRATION PROCEDURES.

 

3.1  Filings; Information. Whenever Pubco is required to effect the registration
of any Registrable Securities pursuant to Section 2, Pubco shall use its best
efforts to effect the registration and sale of such Registrable Securities in
accordance with the intended method(s) of distribution thereof as expeditiously
as practicable, and in connection with any such request:

 

3.1.1  Filing Registration Statement. Pubco shall use its best efforts to, as
expeditiously as possible after receipt of a request for a Demand Registration
pursuant to Section 2.1, prepare and file with the SEC a Registration Statement
on any form for which Pubco then qualifies or which counsel for Pubco shall deem
appropriate and which form shall be available for the sale of all Registrable
Securities to be registered thereunder in accordance with the intended method(s)
of distribution thereof, and shall use its best efforts to cause such
Registration Statement to become effective and use its best efforts to keep it
effective for the period required by Section 3.1.3; provided, however, that
Pubco shall have the right to defer any Demand Registration for up to ninety
(90) days, and any Piggy-Back Registration for such period as may be applicable
to deferment of any demand registration to which such Piggy-Back Registration
relates, in each case if Pubco shall furnish to Investor requesting to include
their Registrable Securities in such registration a certificate signed by the
President, Chief Executive Officer or Chairman of Pubco stating that, in the
good faith judgment of the Board of Directors of Pubco, it would be materially
detrimental to Pubco and its shareholders for such Registration Statement to be
effected at such time; provided further, however, that Pubco shall not have the
right to exercise the right set forth in the immediately preceding proviso more
than once in any 365-day period in respect of a Demand Registration hereunder.

 

 8 

 

 

3.1.2  Copies. Pubco shall, prior to filing a Registration Statement or
prospectus, or any amendment or supplement thereto, furnish without charge to
Investors holding Registrable Securities included in such registration, and such
Investors’ legal counsel, copies of such Registration Statement as proposed to
be filed, each amendment and supplement to such Registration Statement (in each
case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as Investors holding
Registrable Securities included in such registration or legal counsel for any
such Investors may request in order to facilitate the disposition of the
Registrable Securities owned by such Investors.

 

3.1.3  Amendments and Supplements. Pubco shall prepare and file with the SEC
such amendments, including post-effective amendments, and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and in compliance with
the provisions of the Securities Act until all Registrable Securities and other
securities covered by such Registration Statement have been disposed of in
accordance with the intended method(s) of distribution set forth in such
Registration Statement or such securities have been withdrawn or until such time
as the Registrable Securities cease to be Registrable Securities as defined by
this Agreement.

 

3.1.4  Notification. After the filing of a Registration Statement, Pubco shall
promptly, and in no event more than three (3) Business Days after such filing,
notify Investors holding Registrable Securities included in such Registration
Statement of such filing, and shall further notify such Investors promptly and
confirm such advice in writing in all events within three (3) Business Days
after the occurrence of any of the following: (i) when such Registration
Statement becomes effective; (ii) when any post-effective amendment to such
Registration Statement becomes effective; (iii) the issuance or threatened
issuance by the SEC of any stop order (and Pubco shall take all actions required
to prevent the entry of such stop order or to remove it if entered); and (iv)
any request by the SEC for any amendment or supplement to such Registration
Statement or any prospectus relating thereto or for additional information or of
the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of the securities covered by such Registration Statement, such prospectus will
not contain an untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and promptly make available to Investors holding Registrable
Securities included in such Registration Statement any such supplement or
amendment; except that before filing with the SEC a Registration Statement or
prospectus or any amendment or supplement thereto, Pubco shall furnish to
Investors holding Registrable Securities included in such Registration Statement
and to the legal counsel for any such Investors, copies of all such documents
proposed to be filed sufficiently in advance of filing to provide such Investors
and legal counsel with a reasonable opportunity to review such documents and
comment thereon, and Pubco shall not file any Registration Statement or
prospectus or amendment or supplement thereto, to which such Investors or their
legal counsel shall object.

 

3.1.5  State Securities Laws Compliance. Pubco shall use its best efforts to (i)
register or qualify the Registrable Securities covered by the Registration
Statement under such securities or “blue sky” laws of such jurisdictions in the
United States as Investors holding Registrable Securities included in such
Registration Statement (in light of their intended plan of distribution) may
reasonably request and (ii) take such action necessary to cause such Registrable
Securities covered by the Registration Statement to be registered with or
approved by such other governmental authorities as may be necessary by virtue of
the business and operations of Pubco and do any and all other acts and things
that may be necessary or advisable to enable Investors holding Registrable
Securities included in such Registration Statement to consummate the disposition
of such Registrable Securities in such jurisdictions; provided, however, that
Pubco shall not be required to qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
paragraph or take any action to which it would be subject to general service of
process or to taxation in any such jurisdiction where it is not then otherwise
subject.

 

 9 

 

 

3.1.6  Agreements for Disposition. Pubco shall enter into customary agreements
(including, if applicable, an underwriting agreement in customary form) and take
such other actions as are reasonably required in order to expedite or facilitate
the disposition of such Registrable Securities. The representations, warranties
and covenants of Pubco in any underwriting agreement which are made to or for
the benefit of any Underwriters, to the extent applicable, shall also be made to
and for the benefit of Investors holding Registrable Securities included in such
Registration Statement. No Investor holding Registrable Securities included in
such Registration Statement shall be required to make any representations or
warranties in the underwriting agreement except, if applicable, with respect to
such Investor’s organization, good standing, authority, title to Registrable
Securities, lack of conflict of such sale with such Investor’s material
agreements and organizational documents, and with respect to written information
relating to such Investor that such Investor has furnished in writing expressly
for inclusion in such Registration Statement.

 

3.1.7  Cooperation. The principal executive officer of Pubco, the principal
financial officer of Pubco, the principal accounting officer of Pubco and all
other officers and members of the management of Pubco shall cooperate fully in
any offering of Registrable Securities hereunder, which cooperation shall
include the preparation of the Registration Statement with respect to such
offering and all other offering materials and related documents, and
participation in meetings with Underwriters, attorneys, accountants and
potential investors.

 

3.1.8  Records. Pubco shall make available for inspection by Investors holding
Registrable Securities included in such Registration Statement, any Underwriter
participating in any disposition pursuant to such registration statement and any
attorney, accountant or other professional retained by any Investor holding
Registrable Securities included in such Registration Statement or any
Underwriter, all financial and other records, pertinent corporate documents and
properties of Pubco, as shall be necessary to enable them to exercise their due
diligence responsibility, and cause Pubco’s officers, directors and employees to
supply all information requested by any of them in connection with such
Registration Statement.

 

3.1.9  Opinions and Comfort Letters. Pubco shall furnish to each Investor
holding Registrable Securities included in such Registration Statement a signed
counterpart, addressed to such Investor, of (i) any opinion of counsel to Pubco
delivered to any Underwriter and (ii) any comfort letter from Pubco’s
independent public accountants delivered to any Underwriter. In the event no
legal opinion is delivered to any Underwriter, Pubco shall furnish to each
Investor holding Registrable Securities included in such Registration Statement,
at any time that such Investor elects to use a prospectus, an opinion of counsel
to Pubco to the effect that the Registration Statement containing such
prospectus has been declared effective and that no stop order is in effect.

 

3.1.10 Earnings Statement. Pubco shall comply with all applicable rules and
regulations of the SEC and the Securities Act, and make available to its
shareholders, as soon as practicable, an earnings statement covering a period of
twelve (12) months, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder.

 

3.1.11  Listing. Pubco shall use its best efforts to cause all Registrable
Securities that are Pubco Ordinary Shares included in any registration to be
listed on such exchanges or otherwise designated for trading in the same manner
as similar securities issued by Pubco are then listed or designated or, if no
such similar securities are then listed or designated, in a manner satisfactory
to Investors holding a majority-in-interest of the Registrable Securities
included in such registration.

 

 10 

 

 

3.1.12 Road Show. If the registration involves the registration of Registrable
Securities involving gross proceeds in excess of $25,000,000, Pubco shall use
its reasonable efforts to make available senior executives of Pubco to
participate in customary “road show” presentations that may be reasonably
requested by the Underwriter in any underwritten offering.

 

3.2  Obligation to Suspend Distribution. Upon receipt of any notice from Pubco
of the happening of any event of the kind described in Section 3.1.4(iv), or, in
the case of a resale registration on Form S-3 pursuant to Section 2.3 hereof,
upon any suspension by Pubco, pursuant to a written insider trading compliance
program adopted by Pubco’s Board of Directors, of the ability of all “insiders”
covered by such program to transact in Pubco’s securities because of the
existence of material non-public information, each Investor holding Registrable
Securities included in any registration shall immediately discontinue
disposition of such Registrable Securities pursuant to the Registration
Statement covering such Registrable Securities until such Investor receives the
supplemented or amended prospectus contemplated by Section 3.1.4(iv) or the
restriction on the ability of “insiders” to transact in Pubco’s securities is
removed, as applicable, and, if so directed by Pubco, each such Investor will
deliver to Pubco all copies, other than permanent file copies then in such
Investor’s possession, of the most recent prospectus covering such Registrable
Securities at the time of receipt of such notice.

 

3.3  Registration Expenses. Subject to Section 4, Pubco shall bear all costs and
expenses incurred in connection with any Demand Registration pursuant to Section
2.1, any Piggy-Back Registration pursuant to Section 2.2, and any registration
on Form S-3 effected pursuant to Section 2.3, and all expenses incurred in
performing or complying with its other obligations under this Agreement, whether
or not the Registration Statement becomes effective, including: (i) all
registration and filing fees; (ii) fees and expenses of compliance with
securities or “blue sky” laws (including fees and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities); (iii)
printing expenses; (iv) Pubco’s internal expenses (including all salaries and
expenses of its officers and employees); (v) the fees and expenses incurred in
connection with the listing of the Registrable Securities as required by Section
3.1.11; (vi) Financial Industry Regulatory Authority fees; (vii) fees and
disbursements of counsel for Pubco and fees and expenses for independent
certified public accountants retained by Pubco (including the expenses or costs
associated with the delivery of any opinions or comfort letters requested
pursuant to Section 3.1.9); (viii) the fees and expenses of any special experts
retained by Pubco in connection with such registration; and (ix) the reasonable
fees and expenses of one legal counsel selected by the Investors holding a
majority-in-interest of the Registrable Securities included in such
registration. Pubco shall have no obligation to pay any underwriting discounts
or selling commissions attributable to the Registrable Securities being sold by
the holders thereof, which underwriting discounts or selling commissions shall
be borne by such holders. Additionally, in an underwritten offering, all selling
security holders and Pubco shall bear the expenses of the Underwriter pro rata
in proportion to the respective amount of securities each is selling in such
offering.

 

3.4  Information. Investors holding Registrable Securities included in any
Registration Statement shall provide such information as may reasonably be
requested by Pubco, or the managing Underwriter, if any, in connection with the
preparation of such Registration Statement, including amendments and supplements
thereto, in order to effect the registration of any Registrable Securities under
the Securities Act pursuant to Section 2 and in connection with the obligation
to comply with federal and applicable state securities laws.

 

 11 

 

 

4. INDEMNIFICATION AND CONTRIBUTION.

 

4.1 Indemnification by Pubco. Pubco agrees to indemnify and hold harmless each
Investor, and each Investor’s officers, employees, affiliates, directors,
partners, members, attorneys and agents, and each Person, if any, who controls
an Investor (within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act) (each, an “Investor Indemnified Party”), from and
against any expenses, losses, judgments, claims, damages or liabilities, whether
joint or several, arising out of or based upon any untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to such Registration
Statement, or arising out of or based upon any omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or any violation by Pubco of the Securities Act or any rule or
regulation promulgated thereunder applicable to Pubco and relating to action or
inaction required of Pubco in connection with any such registration (provided,
however, that the indemnity agreement contained in this Section 4.1 shall not
apply to amounts paid in settlement of any such claim, loss, damage, liability
or action if such settlement is effected without the consent of Pubco, such
consent not to be unreasonably withheld, delayed or conditioned); and Pubco
shall promptly reimburse the Investor Indemnified Party for any legal and any
other expenses reasonably incurred by such Investor Indemnified Party in
connection with investigating and defending any such expense, loss, judgment,
claim, damage, liability or action; provided, however, that Pubco will not be
liable in any such case to the extent that any such expense, loss, claim, damage
or liability arises out of or is based upon any untrue statement or omission
made in such Registration Statement, preliminary prospectus, final prospectus,
or summary prospectus, or any such amendment or supplement, in reliance upon and
in conformity with information furnished to Pubco, in writing, by such selling
holder expressly for use therein. Pubco also shall indemnify any Underwriter of
the Registrable Securities, their officers, affiliates, directors, partners,
members and agents and each Person who controls such Underwriter on
substantially the same basis as that of the indemnification provided above in
this Section 4.1.

 

4.2  Indemnification by Holders of Registrable Securities. Each Investor selling
Registrable Securities will, in the event that any registration is being
effected under the Securities Act pursuant to this Agreement of any Registrable
Securities held by such selling Investor, indemnify and hold harmless Pubco,
each of its directors and officers and each Underwriter (if any), and each other
selling holder and each other Person, if any, who controls another selling
holder or such Underwriter within the meaning of the Securities Act, against any
losses, claims, judgments, damages or liabilities, whether joint or several,
insofar as such losses, claims, judgments, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any untrue statement of a
material fact contained in any Registration Statement under which the sale of
such Registrable Securities was registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained in the
Registration Statement, or any amendment or supplement to the Registration
Statement, or arise out of or are based upon any omission to state a material
fact required to be stated therein or necessary to make the statement therein
not misleading, if the statement or omission was made in reliance upon and in
conformity with information furnished in writing to Pubco by such selling
Investor expressly for use therein (provided, however, that the indemnity
agreement contained in this Section 4.2 shall not apply to amounts paid in
settlement of any such claim, loss, damage, liability or action if such
settlement is effected without the consent of the indemnifying selling holder,
such consent not to be unreasonably withheld, delayed or conditioned), and shall
reimburse Pubco, its directors and officers, each Underwriter and each other
selling holder or controlling Person for any legal or other expenses reasonably
incurred by any of them in connection with investigation or defending any such
loss, claim, damage, liability or action. Each selling Investor’s
indemnification obligations hereunder shall be several and not joint and shall
be limited to the amount of any net proceeds actually received by such selling
Investor.

 

 12 

 

 

4.3  Conduct of Indemnification Proceedings. Promptly after receipt by any
Person of any notice of any loss, claim, damage or liability or any action in
respect of which indemnity may be sought pursuant to Section 4.1 or 4.2, such
Person (the “Indemnified Party”) shall, if a claim in respect thereof is to be
made against any other Person for indemnification hereunder, notify such other
Person (the “Indemnifying Party”) in writing of the loss, claim, judgment,
damage, liability or action; provided, however, that the failure by the
Indemnified Party to notify the Indemnifying Party shall not relieve the
Indemnifying Party from any liability which the Indemnifying Party may have to
such Indemnified Party hereunder, except and solely to the extent the
Indemnifying Party is actually prejudiced by such failure. If the Indemnified
Party is seeking indemnification with respect to any claim or action brought
against the Indemnified Party, then the Indemnifying Party shall be entitled to
participate in such claim or action, and, to the extent that it wishes, jointly
with all other Indemnifying Parties, to assume control of the defense thereof
with counsel satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume control of
the defense of such claim or action, the Indemnifying Party shall not be liable
to the Indemnified Party for any legal or other expenses subsequently incurred
by the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that in any action in
which both the Indemnified Party and the Indemnifying Party are named as
defendants, the Indemnified Party shall have the right to employ separate
counsel (but no more than one such separate counsel) to represent the
Indemnified Party and its controlling Persons who may be subject to liability
arising out of any claim in respect of which indemnity may be sought by the
Indemnified Party against the Indemnifying Party, with the fees and expenses of
such counsel to be paid by such Indemnifying Party if, based upon the written
opinion of counsel of such Indemnified Party, representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, consent to entry of judgment or effect any
settlement of any claim or pending or threatened proceeding in respect of which
the Indemnified Party is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Party, unless such judgment or
settlement includes an unconditional release of such Indemnified Party from all
liability arising out of such claim or proceeding.

 

4.4  Contribution.

 

4.4.1  If the indemnification provided for in the foregoing Sections 4.1, 4.2
and 4.3 is unavailable to any Indemnified Party in respect of any loss, claim,
damage, liability or action referred to herein, then each such Indemnifying
Party, in lieu of indemnifying such Indemnified Party, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
claim, damage, liability or action in such proportion as is appropriate to
reflect the relative fault of the Indemnified Parties and the Indemnifying
Parties in connection with the actions or omissions which resulted in such loss,
claim, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of any Indemnified Party and any Indemnifying
Party shall be determined by reference to, among other things, whether the
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by such Indemnified Party or such Indemnifying
Party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

4.4.2  The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding Section 4.4.1.

 

4.4.3  The amount paid or payable by an Indemnified Party as a result of any
loss, claim, damage, liability or action referred to in the immediately
preceding paragraph shall be deemed to include, subject to the limitations set
forth above, any legal or other expenses incurred by such Indemnified Party in
connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 4.4, no holder of Registrable
Securities shall be required to contribute any amount in excess of the dollar
amount of the net proceeds (after payment of any underwriting fees, discounts,
commissions or taxes) actually received by such holder from the sale of
Registrable Securities which gave rise to such contribution obligation. No
Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

 

 13 

 

 

5.  UNDERWRITING AND DISTRIBUTION.

 

5.1  Rule 144. Pubco covenants that it shall file any reports required to be
filed by it under the Securities Act and the Exchange Act and shall take such
further action as Investors holding Registrable Securities may reasonably
request, all to the extent required from time to time to enable such Investors
to sell Registrable Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144 under the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the SEC.

 

6.  MISCELLANEOUS.

 

6.1  Other Registration Rights. Pubco represents and warrants that as of the
date of this Agreement, no Person, other than the holders of (i) the Registrable
Securities, (ii) the UPO Securities and (iii) the Founder Securities, has any
right to require Pubco to register any of Pubco’s share capital for sale or to
include Pubco’s share capital in any registration filed by Pubco for the sale of
share capital for its own account or for the account of any other Person.

 

6.2  Assignment; No Third Party Beneficiaries. This Agreement and the rights,
duties and obligations of Pubco hereunder may not be assigned or delegated by
Pubco in whole or in part. This Agreement and the rights, duties and obligations
of Investors holding Registrable Securities hereunder may be freely assigned or
delegated by such Investor in conjunction with and to the extent of any transfer
of Registrable Securities by such Investor. This Agreement and the provisions
hereof shall be binding upon and shall inure to the benefit of each of the
parties, to the permitted assigns of the Investors or of any assignee of the
Investors. This Agreement is not intended to confer any rights or benefits on
any Persons that are not party hereto other than as expressly set forth in
Article 4 and this Section 6.2. If the Pubco Representative is replaced in
accordance with the terms of the Business Combination Agreement, the replacement
Pubco Representative shall automatically become a party to this Agreement as if
it were the original Pubco Representative hereunder.

 

 14 

 

 

6.3  Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given when delivered
(i) in person, (ii) by facsimile or other electronic means, with affirmative
confirmation of receipt, (iii) one Business Day after being sent, if sent by
reputable, nationally recognized overnight courier service or (iv) three (3)
Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable Party at
the following addresses (or at such other address for a Party as shall be
specified by like notice):

 

If to Pubco prior to the Closing or to the Purchaser Representative, to:

 

Draper Oakwood Investments, LLC
55 East 3rd Ave.
San Mateo, CA 94401, USA
Attn: Aamer Sarfraz
Telephone No.: +44-777-049-0449
Email: aamer@draperoakwood.com

 

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole, LLP
1345 Avenue of the Americas, 11th Floor
New York, NY 10105
Attn:   Douglas Ellenoff, Esq.
            Stuart Neuhauser, Esq.
Fax:     (212) 370-7889
Tel:      (212) 370-1300
Email:   ellenoff@egsllp.com
             sneuhauser@egsllp.com

 

If to Pubco after the Closing, to:

 

Reebonz Holding Limited
5 Tampines North Drive 5
Singapore 528548
Attn: Samuel Lim Kok Eng
Facsimile No.: 011 65 6499 9443
Telephone No.: 011 65 6511 8475
Email: samuel.lim@reebonz.com

 

and

 

Draper Oakwood Investments, LLC
55 East 3rd Ave.
San Mateo, CA 94401, USA
Attn: Aamer Sarfraz
Telephone No.: +44-777-049-0449
Email: aamer@draperoakwood.com

 

With copies to (which shall not constitute notice):

 

Dentons Rodyk & Davidson LLP
80 Raffles Place, #33-00 UOB Plaza 1
Singapore 048624
Attn: S. Sivanesan
Facsimile No.: 011 65 6532 1838
Telephone No.: 011 65 6885 3685
Email: sivanesan.s@dentons.com

 

and

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn:    Stuart Neuhauser, Esq.
             Douglas Ellenoff, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email:    sneuhauser@egsllp.com
               ellenoff@egsllp.com

 

If to an Investor, to: the address set forth next to such Investor’s name on
Exhibit A hereto.

 

6.4  Severability. This Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible that is valid and enforceable. Notwithstanding
anything to the contrary contained in this Agreement, in the event that an
Investor identified on Exhibit A hereto or any other Person receiving Exchange
Shares or Earnout Shares in connection with the Closing does not sign and
provide to Pubco a duly executed copy of this Agreement and a Lock-Up Agreement,
such Investor or other Person failing to provide such signature shall not be a
party to this Agreement or have any rights or obligations hereunder, but such
failure shall not affect the rights and obligations of the other parties to this
Agreement as amongst such other parties.

 

 15 

 

 

6.5  Counterparts. This Agreement may be executed in multiple counterparts
(including by facsimile or pdf or other electronic document transmission), each
of which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.

 

6.6  Entire Agreement. This Agreement (together with the Business Combination
Agreement and the Lock-Up Agreements to the extent incorporated herein, and
including all agreements entered into pursuant hereto or thereto or referenced
herein or therein and all certificates and instruments delivered pursuant hereto
and thereto) constitutes the entire agreement of the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous agreements,
representations, understandings, negotiations and discussions between the
parties, whether oral or written, relating to the subject matter hereof;
provided, that, for the avoidance of doubt, the foregoing shall not affect the
rights and obligations of the parties under the Business Combination Agreement
or any other Ancillary Document or the rights or obligations of the parties
under the Founder Registration Rights Agreement.

 

6.7  Interpretation. Titles and headings of sections of this Agreement are for
convenience only and shall not affect the construction of any provision of this
Agreement. In this Agreement, unless the context otherwise requires: (i) any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa; (ii) “including” (and with correlative
meaning “include”) means including without limiting the generality of any
description preceding or succeeding such term and shall be deemed in each case
to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

6.8  Amendments; Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance, and either retroactively or prospectively) only with the
written agreement or consent of Pubco, the Purchaser Representative and
Investors holding a majority-in-interest of the Registrable Securities;
provided, that any amendment of this Agreement which imposes material additional
liability on an Investor will also require the consent of such Investor. No
failure or delay by a party in exercising any right hereunder shall operate as a
waiver thereof. No waivers of or exceptions to any term, condition, or provision
of this Agreement, in any one or more instances, shall be deemed to be or
construed as a further or continuing waiver of any such term, condition, or
provision

 

6.9  Remedies Cumulative. In the event a party fails to observe or perform any
covenant or agreement to be observed or performed under this Agreement, the
other parties may proceed to protect and enforce its rights by suit in equity or
action at law, whether for specific performance of any term contained in this
Agreement or for an injunction against the breach of any such term or in aid of
the exercise of any power granted in this Agreement or to enforce any other
legal or equitable right, or to take any one or more of such actions, without
being required to post a bond. None of the rights, powers or remedies conferred
under this Agreement shall be mutually exclusive, and each such right, power or
remedy shall be cumulative and in addition to any other right, power or remedy,
whether conferred by this Agreement or now or hereafter available at law, in
equity, by statute or otherwise.

 

 16 

 

 

6.10   Arbitration. Any and all disputes, controversies and claims (other than
applications for a temporary restraining order, preliminary injunction,
permanent injunction or other equitable relief or application for enforcement of
a resolution under this Section 6.10) arising out of, related to, or in
connection with this Agreement or the transactions contemplated hereby (a
“Dispute”) shall be governed by this this Section 6.10. A party must, in the
first instance, provide written notice of any Disputes to the other parties
subject to such Dispute, which notice must provide a reasonably detailed
description of the matters subject to the Dispute. The parties involved in such
Dispute shall seek to resolve the Dispute on an amicable basis within ten (10)
Business Days of the notice of such Dispute being received by such other parties
subject to such Dispute (the “Resolution Period”); provided, that if any Dispute
would reasonably be expected to have become moot or otherwise irrelevant if not
decided within sixty (60) days after the occurrence of such Dispute, then there
shall be no Resolution Period with respect to such Dispute. Any Dispute that is
not resolved during the Resolution Period may immediately be referred to and
finally resolved by arbitration pursuant to the then-existing Expedited
Procedures of the Commercial Arbitration Rules of the AAA. Any party involved in
such Dispute may submit the Dispute to the AAA to commence the proceedings after
the Resolution Period. To the extent that the then-existing Expedited Procedures
of the Commercial Arbitration Rules of the AAA and this Agreement are in
conflict, the terms of this Agreement shall control. The arbitration shall be
conducted by one arbitrator nominated by the AAA promptly (but in any event
within five (5) Business Days) after the submission of the Dispute to the AAA
and reasonably acceptable to each party subject to the Dispute, which arbitrator
shall be a commercial lawyer with substantial experience arbitrating disputes
under acquisition agreements and registration rights agreements. The arbitrator
shall accept his or her appointment and begin the arbitration process promptly
(but in any event within five (5) Business Days) after his or her nomination and
acceptance by the parties subject to the Dispute. The proceedings shall be
streamlined and efficient. The arbitrator shall decide the Dispute in accordance
with the substantive law of the state of New York. Time is of the essence. Each
party shall submit a proposal for resolution of the Dispute to the arbitrator
within twenty (20) days after confirmation of the appointment of the arbitrator.
The arbitrator shall have the power to order any party to do, or to refrain from
doing, anything consistent with this Agreement, the Business Combination
Agreement and other Ancillary Documents and applicable law, including to perform
its contractual obligation(s); provided, that the arbitrator shall be limited to
ordering pursuant to the foregoing power (and, for the avoidance of doubt, shall
order) the relevant party (or parties, as applicable) to comply with only one or
the other of the proposals. The arbitrator’s award shall be in writing and shall
include a reasonable explanation of the arbitrator's reason(s) for selecting one
or the other proposal. The seat of arbitration shall be in New York County,
State of New York. The language of the arbitration shall be English.

 

6.11   Governing Law; Jurisdiction. This Agreement shall be governed by,
construed and enforced in accordance with the laws of the State of New York
without regard to the conflict of laws principles thereof. Subject to Section
6.10, all actions, claims or other legal proceedings arising out of or relating
to this Agreement (a “Proceeding”) shall be heard and determined exclusively in
any state or federal court located in New York, New York (or in any court in
which appeal from such courts may be taken) (the “Specified Courts”). Subject to
Section 6.10, each party hereto hereby (a) submits to the exclusive jurisdiction
of any Specified Court for the purpose of any Proceeding brought by any party
hereto and (b) irrevocably waives, and agrees not to assert by way of motion,
defense or otherwise, in any such Proceeding, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that the Proceeding is brought in
an inconvenient forum, that the venue of the Proceeding is improper, or that
this Agreement or the transactions contemplated hereby may not be enforced in or
by any Specified Court. Each party agrees that a final judgment in any
Proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by applicable Law. Each
party irrevocably consents to the service of the summons and complaint and any
other process in any Proceeding, on behalf of itself, or its property, by
personal delivery of copies of such process to such party at the applicable
address set forth in Section 6.3. Nothing in this Section 6.11 shall affect the
right of any party to serve legal process in any other manner permitted by
applicable Law.

 

6.12   WAIVER OF TRIAL BY JURY. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT,
COUNTERCLAIM OR OTHER PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY, OR THE ACTIONS OF THE INVESTORS IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

6.13   Termination of Business Combination Agreement. This Agreement shall be
binding upon each party upon such party’s execution and delivery of this
Agreement, but this Agreement shall only become effective upon the Closing. In
the event that the Business Combination Agreement is validly terminated in
accordance with its terms prior to the Closing, this Agreement shall
automatically terminate and become null and void and be of no further force or
effect, and the parties shall have no obligations hereunder.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

 17 

 

 

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first written above.

 

  Pubco:         DOTA HOLDINGS LIMITED         By: /s/ Aamer Sarfraz   Name:  

Aamer Sarfraz

  Title:   Director         The Purchaser Representative:         DRAPER OAKWOOD
INVESTMENTS, LLC,   in its capacity under the Business Combination Agreement as
the Purchaser Representative                           By: /s/ Aamer Sarfraz  
Name: Aamer Sarfraz   Title: Managing Member

 



[Signature Page to Registration Rights Agreement]



  

 18 

 

  

IN WITNESS WHEREOF, the parties have caused this Registration Rights Agreement
to be executed and delivered as of the date first written above.

 

  Investor:         GGV III ENTREPRENEURS FUND L.P.         By: /s/ Stephen
Hyndman     Name: Stephen Hyndman     Title:   Attorney in Fact         GRANITE
GLOBAL VENTURES III L.P.         By: /s/ Stephen Hyndman                 Name:
Stephen Hyndman     Title:   Attorney in Fact         SINGAPORE INNOVATE PTE.
LTD.         By: /s/ Pang Heng Soon     Name: Pang Heng Soon     Title:   Head,
Venture Building         INTEL CAPITAL CORPORATION         By:

/s/ David Getzinger

    Name: David Getzinger     Title:   Authorized Signatory         MATRIX
PARTNERS CHINA I HONG KONG LIMITED         By: /s/ Yibo Shao     Name: Yibo Shao
    Title:   Director         MEDIACORP PTE. LTD.       By:

/s/ Tham Loke Kheng

    Name: Tham Loke Kheng     Title:   CEO

 

[Signature Page to Registration Rights Agreement]

 

 19 

 

 

  PARADISE TANAGER LIMITED         By: /s/ Teoh Sin Rui     Name: Teoh Sin Rui  
  Title:   Director        

/s/ Samuel Lim Kok Eng

  Samuel Lim Kok Eng         SIRIUS ANGEL FUND PTE. LTD.         By:

/s/ Eugene Wong

    Name: Eugene Wong     Title:   Director         SIRIUS SME GROWTH PARTNERS I
LIMITED         By: /s/ Glenn Chao     Name: Glenn Chao     Title:   Director  
      VERTEX ASIA GROWTH LTD.         By: /s/ Chua Kee Lock     Name: Chua Kee
Lock     Title: Corporate Representative         VERTEX ASIA INVESTMENTS PTE.
LTD.         By: /s/ Chua Kee Lock     Name: Chua Kee Lock    
Title:   Corporate Representative         VIOLET KITE LIMITED         By: /s/
Teoh Sin Rui     Name: Teoh Sin Rui     Title:   Director

 

[Signature Page to Registration Rights Agreement]

 

 20 

 

 

  YUAN CAPITAL PTE. LTD.         By: /s/ Goh Tiow Guan     Name: Goh Tiow Guan  
  Title:   Director         YUAN RESOURCES PTE. LTD.         By: /s/ Goh Tiow
Guan     Name: Goh Tiow Guan     Title:   Director         LION-OCBC CAPITAL
ASIA I HOLDING PTE. LTD.         By: /s/ Daniel Kwan Chieu Bock     Name: Daniel
Kwan Chieu Bock     Title:   Director         OVERSEA-CHINESE BANKING
CORPORATION LIMITED         By: /s/ Daniel Kwan Chieu Bock     Name: Daniel Kwan
Chieu Bock     Title:   Head, Mezzanine Capital Unit, OCBC Bank        

/s/ Ji Weidong (Richard)

  Ji Weidong (Richard)         VENTURECRAFT TWO PTE LTD.         By: /s/ Ong
Jeong Shing     Name:  Ong Jeong Shing     Title:    Investment Director        
/s/ Liu Qin (Richard)   Liu Qin (Richard)

 

[Signature Page to Registration Rights Agreement]

 

 21 

 

 

EXHIBIT A

 

Investors

 

Name of Investor   Address of Investor GGV III Entrepreneurs Fund L.P.    
Granite Global Ventures III L.P.     Singapore Innovate Pte. Ltd.     Intel
Capital Corporation     Matrix Partners China I Hong Kong Limited     MediaCorp
Pte. Ltd.     Paradise Tanager Limited     Samuel Lim Kok Eng     Sirius Angel
Fund Pte. Ltd.     Sirius SME Growth Partners I Limited     Vertex Asia Growth
Ltd.     Vertex Asia Investments Pte. Ltd.     Violet Kite Limited     Yuan
Capital Pte. Ltd.     Yuan Resources Pte. Ltd.     Lion-OCBC Capital Asia I
Holding Pte. Ltd.     Oversea-Chinese Banking Corporation Limited     Ji Weidong
(Richard)     Venturecraft Two Pte Ltd.     Liu Qin (Richard)    

 



 22 





